UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7868



GEORGE L. SPENCER,

                                              Plaintiff - Appellant,

          versus


PAUL WILLIAMS, Dr.; VICKI PHIPPS, RNCB/DON; F.
TAYLOR, Grievance Coordinator; R. MULLINS,
Grievance Coordinator; TRACY S. RAY, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-05-627-7)


Submitted: February 23, 2006                     Decided: March 6, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George L. Spencer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          George L. Spencer appeals the district court’s order

dismissing without prejudice pursuant to 28 U.S.C. § 1915A(b)(1)

(2000), his action filed under 42 U.S.C. § 1983 (2000), for failure

to state a claim and the court’s order denying his motion for

reconsideration.    We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Spencer v. Williams, No. CA-05-627-7 (W.D.

Va. Oct. 19, 2005; Nov. 2, 2005).       We deny Spencer’s motion to

appoint counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                - 2 -